DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 3, the phrase “cassette (30) for” has been changed to --cassette (30) configured for--.
In claim 18, line 2, the phrase “an installation” has been changed to --the installation--.
In claim 18, lines 4-5 the phrase “a synthesis device” has been changed to --the synthesis device--.
In claim 18, line 5, the phrase “a synthesis station” has been changed to --the synthesis station--.
In claim 18, line 6, the phrase “a manipulation robot” has been changed to --the manipulation robot--.
In claim 18, line 7, the phrase “an internal connector” has been changed to --the internal connector--.
In claim 18, lines 8-9, the phrase “an external connector” has been changed to --the external connector--.
In claim 18, lines 10-11, the phrase “a cassette for specific synthesis (30) of the radioactive tracer” has been changed to --the cassette (30)--.

In claim 18, line 16, the phrase “a radioisotope” has been changed to --the radioisotope--.
In claim 18, line 17, the phrase “a room” has been changed to --the room--.
In claim 18, line 18, the phrase “a synthesis module” has been changed to --the synthesis module--.
In claim 18, line 19, the phrase “a radioactive tracer” has been changed to --the radioactive tracer--.
In claim 20, line 3, the phrase “a syringe” has been changed to --the syringe--.
In claim 20, line 6, the phrase “a syringe” has been changed to --the syringe--
In claim 22, line 3, the phrase “cassette (30) for” has been changed to --cassette (30) configured for--.
Claim 23 has been canceled.

The Examiner has again amended the claims to re-insert the label numbers into the claim(s) and correct previous errors in the Examiner’s Amendment(s) in the Corrected Notice of Allowance(s) mailed 10/04/21 and 11/03/21.  The scope of the claims has not been changed.  The Examiner apologizes for the previous errors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798         
November 30, 2021 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798